       Case 2:17-cr-00133-MVL-JCW Document 9 Filed 09/14/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                          CRIMINAL ACTION
 VERSUS                                                            NO: 17-133
 KEVIN ANTHONY WASHINGTON                                          SECTION: "S" (2)


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that defendant's Motion for Early Termination of

Supervised Release (Rec. Doc. 4) is GRANTED, and defendant's term of supervised release is

hereby terminated.

                                        BACKGROUND

       Defendant is currently under supervision in this court in connection with his conviction

upon a plea of guilty in the Southern District of Alabama for possession with intent to distribute

cocaine base (crack cocaine). On October 23, 2007, the Alabama court sentenced defendant to

200 months imprisonment and imposed a ten-year term of supervised release. Following the

grant of defendant's two motions to reduce sentence under 18 U.S.C. 3582 based on the

retroactive application of Sentencing Guidelines to crack cocaine offenses, defendant's sentence

was reduced first to 160 months and then to 128 months.

       Defendant was released from prison on April 1, 2014. In July 2017, jurisdiction over

defendant's supervised release was transferred to the Eastern District of Louisiana to facilitate

defendant's working as a welder in the Southern District of Mississippi while living in the

Eastern District of Louisiana.
       Case 2:17-cr-00133-MVL-JCW Document 9 Filed 09/14/20 Page 2 of 3




       Defendant has now moved for early termination of supervised release, stating that he has

been on supervised release for over six years and has maintained good conduct; that he has been

gainfully employed at JEM LLC since November 2014, where he started as pipe welder, has

received three raises, and been promoted to a supervisory position and now trains other welders;

and that his inability to work for his employer on secured government bases creates an

employment hardship. He also emphasizes that he is married and raising his blended family

under one roof in Slidell, Louisiana.

       The Assistant United States Attorney in the Southern District of Alabama does not

oppose the motion; however, the Assistant United States Attorney for the Eastern District has

filed an opposition. The defendant's probation officer has informed that court that she also does

not oppose the motion under the circumstances present in this case.

                                           DISCUSSION

       Under title 18, section 3583(e)(1) of the United States Code, a court may “terminate a

term of supervised release and discharge the defendant released at any time after the expiration

of one year of supervised release ... if it is satisfied that such action is warranted by the conduct

of the defendant released and the interest of justice,” after considering the factors set forth in 18

U.S.C. § 3553(a). Those factors include the nature of the offense, the history and characteristics

of the defendant, the need for the sentence to deter criminal activity, the need to protect the

public, the need to provide the defendant with educational or vocational training, and the kinds

of sentences and sentencing ranges available. 18 U.S.C. § 3553(a).

       The court has considered the applicable factors, and finds that termination of supervised


                                                  2
       Case 2:17-cr-00133-MVL-JCW Document 9 Filed 09/14/20 Page 3 of 3




release is warranted by the conduct of the defendant and the interest of justice. Defendant's

offense is undoubtedly serious. However, since his release, he has not only maintained but

thrived in his current employment, where his employer reports that defendant is an excellent

worker, and a team leader who goes "above and beyond" in the workplace. The defendant also

has committed no probation violations in his six years on supervised release, and had no positive

drug tests. Taken together, these facts convince the court that continued supervision will provide

no additional deterrence of criminal activity or protection to the public. Moreover, in

consultation with defendant's probation officer, who in turn has reached out to defendant's

employer, the court has learned that defendant's probation status is a real impediment to his

working on certain federal properties and bases. The court finds this presents an undue hardship

that further establishes that the interest of justice weighs in favor of early termination.

Accordingly,

       IT IS HEREBY ORDERED that defendant's Motion for Early Termination of

Supervised Release (Rec. Doc. 4) is GRANTED, and defendant's term of supervised release is

hereby terminated.

                                    14th day of September, 2020.
       New Orleans, Louisiana, this _____



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




                                                  3
